IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,436


EX PARTE ERVIN EUGENE WILKERSON, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 14074 IN THE 329TH JUDICIAL 
DISTRICT COURT WHARTON COUNTY 


 Per curiam.


O P I N I O N

 This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the
Texas Code of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App.
1967).  Applicant was convicted of assault of a public servant and was sentenced to
confinement for a period of twenty-eight years.  The conviction was affirmed in an
unpublished opinion.  Wilkerson v. State, No. 13-02-00655-CR (Tex. App.--Corpus Christi,
Delivered August 12, 2004). 
	Applicant contends, inter alia, that he was denied his right to file a Petition for
Discretionary Review (PDR) after his conviction was affirmed and that he desired to file
such a petition.  Based on the findings of the trial court and after a review of the record, we
find that Applicant is entitled to the opportunity to file an out-of-time PDR.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Ex parte Crow, 180 S.W.3d 135 (Tex.
Crim. App. 2005).
	Thus, Applicant is granted leave to file an out-of-time PDR from the judgment of the
Court of Appeals, number 13-02-00655-CR, which affirmed the conviction in cause number
14074 from the 329th Judicial District Court of Wharton County, Texas.  Applicant shall file
his PDR with the Thirteenth Court of Appeals within thirty days of the issuance of this
Court's mandate in this matter.  Applicant's remaining grounds for relief are dismissed. 
 
DELIVERED: June 14, 2006	
DO NOT PUBLISH